NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                            File Name: 14a0049n.06

                                             No. 12-2676                                     FILED
                                                                                      Jan 21, 2014
                           UNITED STATES COURT OF APPEALS                         DEBORAH S. HUNT, Clerk
                                FOR THE SIXTH CIRCUIT

UNITED STATES OF AMERICA,                              )
                                                       )
        Plaintiff-Appellee,                            )
                                                       )       ON APPEAL FROM THE
v.                                                     )       UNITED STATES DISTRICT
                                                       )       COURT FOR THE WESTERN
DAVID RYAN LEMON,                                      )       DISTRICT OF MICHIGAN
                                                       )
        Defendant-Appellant.                           )



        BEFORE: BOGGS, NORRIS, and WHITE, Circuit Judges.


        PER CURIAM. Defendant David Ryan Lemon appeals through counsel the sentence

imposed following his conviction of bank robbery by force or violence. See 18 U.S.C. § 2113(a),

(d).

        Lemon robbed a federally insured bank while armed with a knife and a BB gun. The robbery

was captured on videotape, and Lemon confessed to the crime. He was found competent to stand

trial, and a jury found him guilty. After his conviction, Lemon stopped taking necessary medication,

and sentencing was postponed until he regained competency.

        Lemon’s presentence report indicated that he has a long history of mental illness and a

history of violent acts related to his condition, including a concealed-weapons conviction for hiding

a butcher knife under his shirt after being spotted cleaning his fingernails with it at a bus station and

an assault conviction for threatening a parking-lot security guard with a knife in order to get the

guard’s gun. After reviewing the presentence report, Lemon added to it a statement that he
No. 12-2676
United States v. Lemon

committed the bank robbery because he remembered that he had been sexually abused when he was

18, began to think that his abuser was going to find him, and wanted to be put in prison, out of the

abuser’s reach.

       At sentencing, defense counsel argued for a downward departure or variance from the

calculated guidelines range of 78 to 97 months based on Lemon’s mental illness. The district court

denied the request and sentenced Lemon to 78 months, at the bottom of the guidelines range. On

appeal, Lemon argues that the sentence is substantively unreasonable because it does not take into

consideration the severity of his mental illness.

       We review the reasonableness of a sentence under an abuse-of-discretion standard. Gall v.

United States, 552 U.S. 38, 41 (2007). A sentence within the guidelines range is presumptively

reasonable. United States v. Vonner, 516 F.3d 382, 389 (6th Cir. 2008) (en banc). Lemon argues

that his sentence is substantively unreasonable because the district court failed to consider Lemon’s

“history and characteristics”—his mental-health issues—and gave unreasonable weight to the

“nature and circumstances” of Lemon’s offense—the bank robbery. See 18 U.S.C. § 3553(a)(1);

see also United States v. Borho, 485 F.3d 904, 908 (6th Cir. 2007). However, review of the

transcript reveals that the district court expressly considered Lemon’s mental-health history and

characteristics but found that factor outweighed by the need to protect the public. Because the

district court considered the pertinent § 3553 factors and gave a satisfactory explanation for the

sentence imposed, Lemon has not rebutted the presumption that his within-guidelines sentence was

reasonable. See United States v. Lapsins, 570 F.3d 758, 774 (6th Cir. 2009). Accordingly, the

district court’s judgment is AFFIRMED.

                                                    -2-